      Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 1 of 24 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HANGZHOU CHIC INTELLIGENT                       )
TECHNOLOGY CO., LTD and UNICORN                 )
GLOBAL, INC.,                                   )
                                                )
                      Plaintiffs,               )     Case No.: 20-cv-5905
                                                )
       v.                                       )     JURY TRIAL DEMANDED
                                                )
THE PARTNERSHIPS AND                            )
UNINCORPORATED ASSOCIATIONS                     )
IDENTIFIED ON SCHEDULE A,                       )
                                                )
                      Defendants.               )

                                         COMPLAINT

       Plaintiffs Hangzhou Chic Intelligent Technology Co., Ltd. (“Chic”) and Unicorn Global,

Inc., (“Unicorn”) bring this action against the Defendants identified in attached Schedule A

(collectively, “Defendants”) and allege as follows:

                                    NATURE OF ACTION

       1.      This action is for patent infringement arising under the patent law of the United

States, 35 U.S.C. § 1 et seq., including 35 U.S.C. §§ 271, 281, 283, 284, 285 and 289.

       2.      Plaintiffs have filed this action to combat e-commerce store operators who trade

upon Plaintiffs’ reputation and goodwill by making, using, offering for sale, selling and/or

importing into the United States for subsequent sale and use of unauthorized and unlicensed

products, namely the hoverboards shown in Exhibit 1, that infringe Plaintiffs’ patented designs

and innovative features (“Infringing Products”). Defendants create e-commerce stores operating

under one or more seller aliases or ficticious names identified in Schedule A (collectively,

“Defendant Internet Stores”) that are making, using, offering for sale, selling, and/or importing

into the United States for subsequent sale or use of Infringing Products to unknowing consumers.
      Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 2 of 24 PageID #:2




Defendant Internet Stores share unique identifiers establishing a logical relationship between them

and Defendants’ operation, which arises out of the same transaction, occurrence, or series of

transactions or occurrences. Defendants attempt to avoid and mitigate liability by operating one

or more Defendant Internet Stores to conceal both their identities and the full scope and

interworking of their operation.

       3.      Plaintiffs are forced to file this action to combat Defendants’ infringement of their

patented designs, as well as to protect unknowing consumers from purchasing Infringing Products

over the Internet. Plaintiffs have been and continue to be irreparably damaged from the loss of

their lawful patent rights to exclude others from making, using, selling, offering for sale, and

importing their patented designs as a result of Defendants’ actions and seeks injunctive and

monetary relief.

                                   JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction over the claims in this action

under the Patent Act, 35 U.S.C. § 1, et seq., 28 U.S.C. §§ 1331 and 1338(a)-(b).

       5.      Venue is proper in this Court under 28 U.S.C. § 1391, and this Court may properly

exercise personal jurisdiction over Defendants because each of the Defendants directly targets

business activities toward consumers in the United States, including Illinois, through at least the

fully interactive, e-commerce stores, operating under the Defendant Internet Stores. See Schedule

A. Specifically, Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one of more Defendant Internet Stores,

offer shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold products featuring Plaintiffs’ patented designs and features to




                                                 2
      Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 3 of 24 PageID #:3




residents of Illinois. Each of the Defendants are committing tortious acts in Illinois, engaging in

interstate commerce, and have wrongfully caused Plaintiffs substantial injury in Illinois.



                                         THE PARTIES


        6.      Plaintiff Chic is a high-tech company that manufactures and licenses hoverboard

products for sale in the United States. Chic is supported by Zhejiang University Ministry of

Education Computer Aided Product Innovation Design Engineering Center, the Zhejiang

University International Design, and Zhejiang Key Laboratory of Service Robot. Chic is located

in the Liangzhu University Science and Technology Park, Yuhang District, Hangzhou, China.

        7.      Chic designs and sells hoverboards, among other technologies, which incorporate

the Patents-in-Suit (collectively, “Plaintiffs’ Products”). Chic is the assignee of approximately

400 granted patents related to technologies associated with the products at issue here, six of which

are the subject of this action.

        8.      Plaintiff Unicorn is a corporation organized under the laws of the State of

California, having its principal place of business in Ontario, California. Unicorn is the exclusive

U.S. distributor of Plaintiffs’ Products. Unicorn, through its affiliates and licenses, operates

websites which promote and sell genuine Plaintiffs’ Products, and which feature proprietary

content, images and designs exclusive to Plaintiffs.

        9.      Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more Defendant Internet Stores identified in Schedule A and/or other seller

aliases not yet known to Plaintiffs. Upon information and belief, Defendants reside and/or operate

in the People’s Republic of China or act as an entity from a foreign jurisdiction with less efficient

intellectual property enforcement systems, or redistribute products from the same or similar



                                                 3
      Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 4 of 24 PageID #:4




sources in those locations. Defendants have the capacity to be sued under Federal Rule of Civil

Procedure 17(b).

       10.     On information and belief, Defendants either individually or jointly, operate one or

more Defendant Internet Stores listed in Schedule A. Tactics used by Defendants to conceal their

identities and the full scope of their operation make it virtually impossible for Plaintiffs to learn

Defendants’ true identities and the exact interworking of their network. If Defendants provide

additional credible information regarding their identities, Plaintiffs will take appropriate steps to

amend the Complaint.

                                  FACTUAL ALLEGATIONS

       11.     Chic has been issued with several U.S. design and utility patents relating to

hoverboard products, including but not limited to, U.S. Design Patent Nos. D737,723 (“the ’D723

patent”), D738,256 (“the ’D256 patent”), D785,112 (“the ’D112 patent”), D784,195 (“the ’D195

patent”), U.S. Patents 10,696,347 B2 (“the ’347 patent”), and 10,696,348 B2 (“the ’348 patent”)

(collectively, “Patents-in-Suit”), which are in Exhibit 2.

       12.     The Patents-in-Suit claim and illustrate ornamental features and utility elements of

hoverboards.

       13.     The ’D723 patent and the ’D256 patent are entitled “Self-Balancing Vehicle,” and

were issued on September 1, 2015 and September 8, 2015, respectively.

       14.     The following table illustrates the figures in the ’D723 patent.




                                                  4
  Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 5 of 24 PageID #:5




 Patent                            Claim                            Issue Date
Number                                                              September
D737,723                                                              1, 2015




                                     5
  Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 6 of 24 PageID #:6




 Patent                                   Claim                               Issue Date
Number                                                                        September
D737,723                                                                        1, 2015




    15.    The following table illustrates the figures in the ’D256 patent.




                                             6
  Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 7 of 24 PageID #:7




 Patent                            Claim                            Issue Date
Number                                                              September
D738,256                                                              8, 2015




                                     7
      Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 8 of 24 PageID #:8




   Patent                                    Claim                                 Issue Date
  Number                                                                           September
  D738,256                                                                           8, 2015




       16.    Both the ’D195 patent and the ’D112 patent are entitled “Human-Machine

Interaction Vehicle,” and were issued on April 18, 2017 and April 25, 2017, respectively.

       17.    The following table illustrates the figures in the ’D112 patent.




                                                8
  Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 9 of 24 PageID #:9




 Patent                            Claim                            Issue Date
Number                                                               April 25,
D785,112                                                               2017




                                     9
  Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 10 of 24 PageID #:10




 Patent                                   Claim                               Issue Date
Number                                                                         April 25,
D785,112                                                                         2017




    18.    The following table illustrates the figures in the ’D195 patent.



 Patent                                   Claim                               Issue Date
Number                                                                         April 18,
D784,195                                                                         2017




                                            10
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 11 of 24 PageID #:11




  Patent                                    Claim                                  Issue Date
 Number                                                                             April 18,
 D784,195                                                                             2017




       19.    The ’347 patent and the ’348 patent are entitled “Electric Vehicle” and both were

issued on June 30, 2020.

       20.    The following illustrates an explosed view (FIG. 2) in the ’347 patent.




                                              11
Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 12 of 24 PageID #:12




  21.   The following also illustrates an exploded view (FIG. 2) in the ’348 patent.




                                        12
     Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 13 of 24 PageID #:13




        22.     Jiawei Ying is the main named inventor of the Patents-in-Suit, and he has assigned

all rights, title, and interest to the patents to Chic.

        23.     Chic has licensed enforcement rights for the Patents-in-Suit to Unicorn.

        24.     Plaintiffs utilize the Patents-in-Suit when designing, manufacturing, and selling

Plaintiffs’ Products. The Patents-in-Suit have revolutionized ornamental design for hoverboards

and they also provide the hoverboards with high weight tolerance while providing agility during

operation of the hoverboards.

        25.     The Patents-in-Suit have streamline shapes that are appealing to United States

customers. Specifically, the ’D723 patent and the ’D256 patent have defined the fundamental



                                                    13
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 14 of 24 PageID #:14




ornamental configurations of the hoverboard product class. The ’D112 patent features a soft edge

between the central support platform and the fenders, and the ’D195 patent features a sharper edge.

       26.     The ’347 patent includes 20 claims and claim 1 is directed to an innovative electric

balance vehicle comprising a housing which includes a first side rotatable relative to a second side

and a support structure mounted within the housing. The support structure includes at least a first

one of a plurality of structural components coupled to the first side and at least a second one of the

plurality of structural components is coupled to the second side. The electric balance vehicle also

includes a first pedal disposed on the first side of the housing and a second pedal disposed on the

second side of the housing. A rotating mechanism is coupled with the support structure and is

configured to allow the first one of the plurality of structural components to rotate relative to the

second one of the plurality of structural components. A limiting shaft is disposed within the

housing to limit rotation of the first side relative to the second side. The electric balance vehicle

further includes a first wheel attached to a first end of the support structure and a second wheel

attached to a second end of the support structure, as well as a first motor mounted in the first wheel

and a second motor mounted in the second wheel. A plurality of sensors and a power supply are

mounted within the housing. The electric balance vehicle also includes at least one controller

mounted within the housing and electrically connected with the plurality of sensors, the power

supply, the first motor and the second motor, wherein the at least one controller is configured to

control the first motor and the second motor, respectively, to drive the first wheel and the second

wheel, respectively, to rotate according to one or more signals from the plurality of sensors.

       27.     The ’348 patent includes 21 claims and claim 1 is directed to an innovative electric

balance vehicle comprising, a first platform, a second platform, and a bottom cover having a first

bottom cover removably connected to the first platform and a second bottom cover removably




                                                 14
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 15 of 24 PageID #:15




connected to the second platform. The first platform and the second platform are made of a first

material, and wherein the first bottom cover and the second bottom cover are made of a second

material that differs in strength from the first material. The electric balance vehicle also includes

a rotation mechanism disposed between the first platform and the second platform, wherein the

rotation mechanism allows the first platform and the first bottom cover to rotate relative to the

second platform and the second bottom cover. A first wheel is rotatably fixed at a first end of the

first platform and a second wheel is rotatably fixed at a second end of the second platform, wherein

the first end and the second end are at opposites ends of the electric balance vehicle. The electric

balance vehicle also includes a first motor mounted within the first wheel and configured to drive

the first wheel and a second motor mounted within the second wheel and configured to drive the

second wheel. A plurality of sensors and a power supply are disposed between the bottom cover

and one of the first platform or the second platform. At least one controller is electrically coupled

to the first motor, the second motor, the plurality of sensors, and the power supply and is configured

to control the first motor and the second motor, respectively, to drive the first wheel and the second

wheel, respectively, using power from the power supply and based on signals from the plurality of

sensors. A limiting mechanism is configured to limit an overlarge relative rotation angle between

the first platform and the second platform, wherein the limiting mechanism is disposed between

the first platform and the second platform.

       28.     The Plaintiffs’ products that embody the Patents-in-Suit are stylish and modern,

and are visually pleasing to the consumers in the United States. At the same time, the Plaintiffs’

products are made of strudy construction that handles a rider’s weight while providing mobility,

stability and safety. As a result, the Plaintiffs’ Products have become enormously popular to

consumers of all ages, resulting in the sale of thousands of units in the United States.




                                                 15
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 16 of 24 PageID #:16




       29.     Plaintiffs have identified numerous e-commerce stores, including Defendant

Internet Stores, that offer for sale and/or selling Infringing Products to consumers in this Judicial

District and throughout the United States. E-commerce sales, including through stores like those

of Defendants, have resulted in a sharp increase in the shipment of unauthorized products into the

United States. See Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”)

Intellectual Property Seizure Statistics Report at Exhibit 3.

       30.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing infringers to use

untraceably identifiers, such as false names and addresses, when registering with e-commerce

platforms. See “Combating Trafficking in Counterfeit and Pirated Goods,” prepared by the U.S.

Dep’t of Homeland Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020) at Exhibit 4.

       31.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Defendant Internet Stores.

       32.     Upon information and belief, Defendants have sold and are selling Infringing

Products on their e-commerce website, offered and are offering shipping to the United States,

including Illinois, and have accepted and are accepting payment in U.S. dollars.

       33.     Defendants concurrently employ and benefit from substantially similar advertising

and marketing strategies. For example, Defendants facilitate sales by designing the e-commerce

stores operating the Defendant Internet Stores so that they appear to unknowing consumers to be

authorized online retailers, outlet stores, or wholesalers. Defendant Internet Stores often include

content and images that make it difficult for consumers to distinguish such stores from an

authorized retailer.   In addition, Defendant Internet Stores appear sophisticated and accept

payment in U.S. dollars via credit cards, Paypal, and/or Amazon Pay, for example.




                                                 16
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 17 of 24 PageID #:17




       34.     Plaintiffs have not licensed the Patents-in-Suit to the Defendants and none of the

Defendants are authorized retailers of genuine Plaintiffs’ Products.

       35.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Defendant Internet Stores by providing false, misleading and/or incomplete

information to e-commerce platforms.

       36.     On information and belief, Defendants have anonymously registered and

maintained seller aliases to prevent one from learning their true identities and the scope of their e-

commerce operation.

       37.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Infringing products. Such registration

patterns are one of the many tactics used by Defendants to conceal their identities and the

interworking of their operation, as well as to avoid being shut down.

       38.     Despite operating under multiple fictitious aliases, the Defendant Internet Stores

often share unique identifiers, such as templates with common design elements with no contact

information or other identifying information, keywords, advertising tactics, similarities in prices

and quantities, same incorrect grammar and misspellings, and/or use of the same text and imagines.

       39.     Infringing Products sold by the Defendant Internet Stores bear similar irregularities

and indicia of being unauthorized to one another, suggesting that Defendants are interrelated and

that the Infringing Products come from and were manufactured by a common source.

       40.     On information and belief, Defendants maintain off-shore accounts and regularly

move funds from their financial accounts to off-shore bank accounts outside this Court’s

jurisdiction to avoid payment of any monetary judgment awarded to Plaintiffs.




                                                 17
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 18 of 24 PageID #:18




       41.     On information and belief, Defendants are an interrelated group of infringers

working in active concert to knowingly and willfully make, use, offer for sale, sell, and/or import

into the United States for subsequent sale or use Infringing Products in the same transaction,

occurrence, or series of transactions or occurrences.

       42.     Defendants, without any authorization or license from Plaintiffs, have jointly and

severally, knowingly and willfully made, used, offered for sale, sold, and/or imported into the

United States for subsequent resale or use products that directly and/or indirectly infringe the

Patents-in-Suit, irreparably harming Plaintiffs.

                                           COUNT I
                       Design Patent Infringement – Patent No. D737,723
                                       (35 U.S.C. § 271)

       43.     Plaintiffs re-allege and incorporate by reference the allegations provided in the

preceding paragraphs.

       44.     Defendants are making, using, offering for sale, selling, and/or importing into the

United States for subsequent sale or use Infringing Products that directly and/or indirectly infringe

the Patents-in-Suit.

       45.     Defendants have infringed the Patents-in-Suit through the alleged acts and will

continue to do so unless enjoined by this Court. Defendants’ wrongful conduct has caused

Plaintiffs to suffer irreparable harm resulting from the loss of control of their lawful patent rights

to exclude others from making, using, selling, offering for sale, and importing the patented

invention. Plaintiffs are entitled to injunctive relief under 35 U.S.C. § 283.

       46.     Plaintiffs are entitled to recover damages adequate to compensate for the

infringement, including Defendants’ profits under 35 U.S.C. § 289.




                                                   18
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 19 of 24 PageID #:19




       47.      Plaintiffs are also entitled to recover any other damages as appropriate under 35

U.S.C. § 284.

                                           COUNT II
                       Design Patent Infringement – Patent No. D738,256
                                       (35 U.S.C. § 271)

       48.      Plaintiffs re-allege and incorporate by reference the allegations provided in the

preceding paragraphs.

       49.      Defendants are making, using, offering for sale, selling, and/or importing into the

United States for subsequent sale or use Infringing Products that directly and/or indirectly infringe

the Patents-in-Suit.

       50.      Defendants have infringed the Patents-in-Suit through the alleged acts and will

continue to do so unless enjoined by this Court. Defendants’ wrongful conduct has caused

Plaintiffs to suffer irreparable harm resulting from the loss of control of thier lawful patent rights

to exclude others from making, using, selling, offering for sale, and importing the patented

invention. Plaintiffs are entitled to injunctive relief under 35 U.S.C. § 283.

       51.      Plaintiffs are entitled to recover damages adequate to compensate for the

infringement, including Defendants’ profits under 35 U.S.C. § 289.

       52.      Plaintiffs are also entitled to recover any other damages as appropriate under 35

U.S.C. § 284.

                                          COUNT III
                       Design Patent Infringement – Patent No. D785,112
                                       (35 U.S.C. § 271)

       53.      Plaintiffs re-allege and incorporate by reference the allegations provided in the

preceding paragraphs.




                                                 19
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 20 of 24 PageID #:20




       54.      Defendants are making, using, offering for sale, selling, and/or importing into the

United States for subsequent sale or use Infringing Products that directly and/or indirectly infringe

the Patents-in-Suit.

       55.      Defendants have infringed the Patents-in-Suit through the alleged acts and will

continue to do so unless enjoined by this Court. Defendants’ wrongful conduct has caused

Plaintiffs to suffer irreparable harm resulting from the loss of control of thier lawful patent rights

to exclude others from making, using, selling, offering for sale, and importing the patented

invention. Plaintiffs are entitled to injunctive relief under 35 U.S.C. § 283.

       56.      Plaintiffs are entitled to recover damages adequate to compensate for the

infringement, including Defendants’ profits under 35 U.S.C. § 289.

       57.      Plaintiffs are also entitled to recover any other damages as appropriate under 35

U.S.C. § 284.

                                          COUNT IV
                       Design Patent Infringement – Patent No. D784,195
                                       (35 U.S.C. § 271)

       58.      Plaintiffs re-allege and incorporate by reference the allegations provided in the

preceding paragraphs.

       59.      Defendants are making, using, offering for sale, selling, and/or importing into the

United States for subsequent sale or use Infringing Products that directly and/or indirectly infringe

the Patents-in-Suit.

       60.      Defendants have infringed the Patents-in-Suit through the alleged acts and will

continue to do so unless enjoined by this Court. Defendants’ wrongful conduct has caused

Plaintiffs to suffer irreparable harm resulting from the loss of control of their lawful patent rights




                                                 20
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 21 of 24 PageID #:21




to exclude others from making, using, selling, offering for sale, and importing the patented

invention. Plaintiffs are entitled to injunctive relief under 35 U.S.C. § 283.

       61.      Plaintiffs are entitled to recover damages adequate to compensate for the

infringement, including Defendants’ profits under 35 U.S.C. § 289.

       62.      Plaintiffs are also entitled to recover any other damages as appropriate under 35

U.S.C. § 284.

                                          COUNT V
                        Patent Infringement – Patent No. 10,696,347 B2
                                       (35 U.S.C. § 271)

       63.      Plaintiffs re-allege and incorporate by reference the allegations provided in the

preceding paragraphs.

       64.      Defendants directly or through intermediaries are making, using, offering for sale,

selling, and/or importing into the United States for subsequent sale or use Infringing Products that

directly and/or indirectly infringe the Patents-in-Suit.

       65.      Defendants have been and are infringing at least claims 1 through 20 of the ’347

patent in the State of Illinois, in this judicial district, and elsewhere in the United States.

Defendants’ wrongful conduct has caused Plaintiffs to suffer irreparable harm resulting from the

loss of control of their lawful patent rights to exclude others from making, using, selling, offering

for sale, and importing the patented invention. Defendants are directly infringing, literally

infringing, and/or infringing the ’347 patent under the doctrine of equivalents.

       66.      Plaintiffs are entitled to recover any other damages as appropriate under 35 U.S.C.

§ 284 and further entitled to injunctive relief under 35 U.S.C. § 283.




                                                  21
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 22 of 24 PageID #:22




                                          COUNT VI
                        Patent Infringement – Patent No. 10,696,348 B2
                                       (35 U.S.C. § 271)

       67.     Plaintiffs re-allege and incorporate by reference the allegations provided in the

preceding paragraphs.

       68.     Defendants are making, using, offering for sale, selling, and/or importing into the

United States for subsequent sale or use Infringing Products that directly and/or indirectly infringe

the Patents-in-Suit.

       69.     Defendants directly or through intermediaries are making, using, offering for sale,

selling, and/or importing into the United States for subsequent sale or use Infringing Products that

directly and/or indirectly infringe the Patents-in-Suit.

       70.     Defendants have been and are infringing at least claims 1 through 21 of the ’348

patent in the State of Illinois, in this judicial district, and elsewhere in the United States.

Defendants’ wrongful conduct has caused Plaintiffs to suffer irreparable harm resulting from the

loss of control of their lawful patent rights to exclude others from making, using, selling, offering

for sale, and importing the patented invention. Defendants are directly infringing, literally

infringing, and/or infringing the ’348 patent under the doctrine of equivalents.

       71.     Plaintiffs are entitled to recover any other damages as appropriate under 35 U.S.C.

§ 284 and further entitled to injunctive relief under 35 U.S.C. § 283.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs seek relief as follows:

       72.     That Defendants, their agents, servants, employees, officers, attorneys, successors,

and assigns, and all persons acting in concert with defendants, or on their behalf, be enjoined, in

this and all other judicial districts in the United States, preliminarily during the course of this

litigation and permanently, from:


                                                  22
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 23 of 24 PageID #:23




               a.     making, using, offering for sale, selling, and/or importing into the United

                      States for subsequent sale or use any products not authorized by Plaintiffs

                      and that include any reproduction, copy or colorable imitation of the design

                      claimed in the Patents-in-Suit;

               b.     aiding, abetting, contributing to, or otherwise assisting anyone in infringing

                      upon the Patents-in-Suit; and,

               c.     effecting assignments or transfers, forming new entities or associations or

                      utilizing any other devise for the purpose of circumventing or otherwise

                      avoiding the prohibitions set forth in above;

        73.    Entry of an Order that, upon Plaintiffs’ request, those with notice of the injunction,

including, without limitation, any only marketplace platforms such as eBay, Amazon, and Walmart

(collectively, “Third Party Providers”) shall disable and cease displaying any advertisements used

by or associated with Defendants associated with the sale of goods that infringe the Patents-in-

Suit;

        74.    That Defendants deliver for destruction all Infringing Products that infringe on the

Patents-in-Suit;

        75.    A judgment in favor of Plaintiffs that Defendants have infringed the Patents-in-

Suit;

        76.    That Plaintiffs be awarded such damages as it shall prove at trial against Defendants

that are adequate to compensate Plaintiffs for infringement of the Patents-in-Suit, and all of the

profits realized by Defendants, or others acting in concert or participation with Defendants, from

Defendants’ unauthorized use and infringement of the Patents-in-Suit;




                                                23
    Case: 1:20-cv-05905 Document #: 1 Filed: 10/02/20 Page 24 of 24 PageID #:24




       77.    That Plaintiff be awarded from Defendants, as a result of Defendants’ use and

infringement of the Patents-in-Suit, three times Plaintiffs’ damages therefrom and three times

Defendants’ profits therefrom, after an accounting under 35 U.S.C. § 284;

       78.    That Plaintiffs be awarded thier reasonable attorneys’ fees and costs; and

       79.    Award any and all other relief that this Court deems just and proper.

Date: October 2, 2020                       Respectfully Submitted,

                                            LOEB & LOEB LLP


                                    By:      /s/ Adam Kelly
                                            Adam Kelly
                                            Doug Masters
                                            Arthur Yuan
                                            321 North Clark Street, Suite 2300
                                            Chicago, Illinois 60654
                                            Tel.: 312-464-3100
                                            Fax: 312-464-3111
                                            Email: akelly@loeb.com
                                            Email: dmasters@loeb.com
                                            Email: ayuan@loeb.com

                                            Christopher Binns (pro hac vice admission pending)
                                            LOEB & LOEB LLP
                                            345 Park Avenue
                                            New York, New York 10154
                                            Tel.: (212) 407-4000
                                            Fax: (212) 407-4990
                                            Email: cbinns@loeb.com

                                            Attorneys for Plaintiffs




                                              24
